Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Harlingen Nursing and Rehabilitation —_)
Center, (CCN: 67-5606), ) Date: October 13, 2009
)
Petitioner, )
)
-V.- ) Docket No. C-09-441
) Decision No. CR2017
Centers for Medicare & Medicaid )
Services. )
)
DECISION

The Centers for Medicare & Medicaid Services (CMS) moved to dismiss this appeal or,
in the alternative, for summary disposition. I deny the motion to dismiss the case.
However, I grant the alternative motion for summary disposition. Accordingly, I uphold
the per instance civil money penalty (PICMP) of $2500 imposed against Petitioner by
CMS.

I. Background

Petitioner is a skilled nursing facility located in Harlingen, Texas. Following a survey
completed on February 4, 2009, the Texas Department of Aging and Disability Services
(state agency) determined that there had been an incident of past noncompliance at the
facility on January 22, 2009. The state agency found specifically that Petitioner failed to
ensure adequate use of assistive devices (a lap seatbelt) during a resident’s (Resident 1’s)
transfer in a facility van. This resulted in the resident falling from the wheelchair and
sustaining a leg fracture. The state agency cited this incident as violating the regulations
at 42 C.F.R. § 483.25(h) (Tag F323 on the February 4, 2009 statement of deficiencies) at
a level G (actual harm that is not immediate jeopardy), because the failure to use seatbelts
as designed when transporting residents in a van could affect all wheelchair bound
residents so transported and, in this instance, the resident involved suffered actual harm.
The state agency notified Petitioner of its finding by letter dated February 18, 2009.
CMS notified Petitioner by letter dated March 5, 2009, that it accepted the state agency’s
recommendation regarding the finding of noncompliance at a level G and that it adopted
the remedy recommended by the state agency, imposition of a $2500 PICMP.

Petitioner filed a request for hearing. The case was assigned to me for hearing and
decision on May 14, 2009. CMS filed its motion to dismiss and, in the alternative, its
motion for summary disposition (CMS Br.), accompanied by CMS exhibits (CMS Exs. 1-
3). Petitioner responded (P. Br.), accompanied by Petitioner’s exhibits (P. Exs.) 1-8. In
the absence of objection, I admit CMS Exs. 1-3 and P. Exs. 1-8 into evidence.

IL. Issues
The issues in this case are:
Whether Petitioner filed a timely hearing request;
Whether summary disposition is appropriate;
Whether CMS has a basis upon which to impose the $2500 PICMP;

Whether Petitioner has a right to contest whether the PICMP imposed is
reasonable; and

Whether the amount of the PICMP imposed is reasonable.
Ill. Applicable Law

The Social Security Act (Act) sets forth requirements for long-term care facility
participation in the Medicare and Medicaid programs and authorizes the Secretary of
Health and Human Services (Secretary) to promulgate regulations implementing the
statutory provisions. Act §§ 1819 and 1919. The Secretary’s regulations governing
nursing facility participation in the Medicare program are found at 42 C.F.R. Part 483.
Regulations governing survey, certification and enforcement procedures, and regulations
governing provider agreements, are found at Parts 488 and 489, respectively.
Regulations governing appeals procedures are found at Part 498.

To participate in the Medicare and Medicaid programs, facilities periodically undergo
surveys to determine whether they comply with applicable statutory and regulatory
requirements. They must maintain substantial compliance with program requirements
and, to be in substantial compliance, a facility’s deficiencies may pose no greater risk to
resident health and safety than “the potential for causing minimal harm.” 42 C.F.R.

§ 488.301. Ifa facility is not in substantial compliance with program requirements, CMS
has the authority to impose, in addition to termination, one or more of the enforcement
remedies listed in 42 C.F.R. § 488.406, including a denial of payment for new
admissions, directed in-service training, and imposition of aCMP. See Act § 1819(h).

CMS may impose a CMP against a facility either for the number of days during which
the facility fails to comply substantially with one or more participation requirements or
for each instance in which a facility fails to comply substantially with a participation
requirement. 42 C.F.R. § 488.430(a). Therefore, CMS may impose a PICMP within the
range of $1000 to $10,000 for each instance of noncompliance regardless of whether or
not the deficiencies constitute immediate jeopardy. 42 C.F.R. § 488.438(a)(2). The
specific amount of the PICMP must be reasonable, but an ALJ may not reduce the
PICMP below $1000.

Scope and severity levels are used by CMS and a state when selecting remedies. The
scope and severity level is designated by an alpha character, A through L, selected by
CMS or the state agency from the scope and severity matrix published in the State
Operations Manual (SOM), section 7400E; see also 42 C.F.R. § 488.408. A scope and
severity level of A, B, or C indicates a deficiency that presents no actual harm but has the
potential for minimal harm. Facilities with deficiencies of a level no greater than C
remain in substantial compliance. 42 C.F.R. § 488.301. A scope and severity level of D,
E, or F indicates a deficiency that presents no actual harm but has the potential for more
than minimal harm that does not amount to immediate jeopardy. A scope and severity
level of G, H, or I indicates a deficiency that involves actual harm that does not amount
to immediate jeopardy. Scope and severity levels J, K, and L are deficiencies that
constitute immediate jeopardy to resident health or safety. The matrix, which is based on
42 C.F.R. § 488.408, specifies which remedies are required and optional at each level
based upon the frequency of the deficiency.

IV. Findings of Fact and Conclusions of Law and Discussion

My findings of fact and conclusions of law are numbered and set forth in italics and bold
type. My discussion follows each finding.

1. Petitioner’s hearing request is timely.

Petitioner had 60 days from its receipt of CMS’s March 5, 2009 notice letter to request a
hearing. 42 C.F.R. § 498.40(a). CMS alleges that Petitioner’s hearing request was filed
by FAX on May 11, 2009, and thus was filed out of time. Petitioner’s hearing request
was mailed timely to the Departmental Appeals Board (Board) on May 4, 2009, as
evidenced by the postal stamp on the envelope retained by my office, and as attested to
by Robert W. Soliz in P. Ex. 1. Mr. Soliz attests that he mailed the hearing request on
May 4, 2009, by U.S. Mail, and that he sent a copy of the hearing request by FAX to
Vilma Acosta at CMS. The May 11, 2009 FAX cover sheet referenced by CMS
transmitted CMS’s March 5, 2009 notice letter to Petitioner, and was sent because the
notice letter was not included with Petitioner’s hearing request. P. Ex. 1.

2. Summary disposition is appropriate.

In its decision in /inois Knights Templar Home, DAB No. 2274, at 3-4 (2009), the
Board quoted the process and standard for resolving a CMS motion for summary
judgment that it set forth in its decision in Kingsville Nursing and Rehabilitation Center,
DAB No. 2234, at 3-4 (2009). The Board held in Kingsville that,

Summary judgment is appropriate when the record shows that there is no genuine
issue as to any material fact, and the moving party is entitled to judgment as a
matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986).

... The party moving for summary judgment bears the initial burden of
demonstrating that there are no genuine issues of material fact for trial and that it
is entitled to judgment as a matter of law. Celotex, 477 U.S. at 323. Ifa moving
party carries its initial burden, the non-moving party must “come forward with
“specific facts sowing that there is a genuine issue for trial.” Matsushita Elec.
Industrial Co. v. Zenith Radio, 475 U.S. 574, 587 (1986) (quoting FRCP 56(e)).
To defeat an adequately supported summary judgment motion, the nonmoving
party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact - - a fact that, if proven, would
affect the outcome of the case under governing law. Jd. at 586, n.11; Celotex, 477
US. at 322. In order to demonstrate a genuine issue, the opposing party must do
more than show that there is “some metaphysical doubt as to the material facts.
Where the record taken as a whole could not lead a rational trier of fact to find for
the nonmoving party, there is no ‘genuine issue for trial.”” Matsushita, 475 U.S.
at 587. In making this determination, the reviewer must view the evidence in the
ight most favorable to the non-moving party, drawing all reasonable inferences in
that party’s favor. See, e.g., U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962)....

I]f CMS in its summary judgment motion has asserted facts that would establish a
prima facie case that the facility was not in substantial compliance, the first
question is whether the facility has in effect conceded those facts. If not, the next
question is whether CMS has come forward with evidence to support its case on
any disputed fact. If so, the facility must aver facts and proffer evidence sufficient
to show that there is a genuine dispute of material fact. Ultimately, if the
proferred evidence as a whole, viewed in the light most favorable to the facility,
might permit a rational trier of fact to reach an outcome in favor of the facility,
summary judgment on the issue of substantial compliance is not appropriate.

Illinois Knights Templar Home, DAB No. 2274, at 3-4; Kingsville Nursing and
Rehabilitation Center, DAB No. 2234, at 3-4; see also Crestview Parke Care Center,
DAB No. 1836 (2002), aff’d in part, Crestview Parke Care Ctr. v. Thompson, 373 F. 3d
743 (6" Cir. 2004).

Petitioner refers to the decision in Madison Health Care, Inc., DAB No. 1927 (2004), in
asserting that where the reasonableness of the amount of a CMP is at issue an ALJ may
not dispose of the case entirely on a motion for summary judgment. P. Br. at 8-10.
However, the Board decision in Madison Health Care occurred in the context where the
deficiency upheld by the ALJ differed substantially from the deficiency findings on
which CMS based the CMP. Here, the $2500 PICMP imposed is based on only one
instance of noncompliance and I accept all material facts asserted by Petitioner as true.
Below, viewing the entire record in the light most favorable to Petitioner, accepting as
true all assertions of fact made by Petitioner, and making all inferences in Petitioner’s
favor, I still find summary disposition to be appropriate.

3. CMS has a basis upon which to impose a PICMP.

Petitioner does not “contest the facts underlying the deficiency.” P. Br. at 4. Instead, it is
contesting only “[w]hether the per instance civil money penalty imposed by CMS was
reasonable regarding the instance of alleged substantial noncompliance applying the
factors found in 42 C.F.R. § 488.438(f).” P. Br. at 3. In its hearing request, Petitioner
admitted that,

This incident involved injury to a resident of the Facility during transport to a
Doctor’s appointment in a Facility van driven by an employee of the Facility.
The employee braked to avoid hitting another vehicle that had run a stop light.
When the driver braked the resident slipped under the custom harness assembly
that was holding her in her wheelchair in the back of the van. The Facility does
not contest that the incident in question occurred or that the driver utilized the
custom harness assembly improperly.

CMS Ex. 2, at 1. As noted above, CMS found that this incident violated the regulations
at 42 C.F.R. § 483.25(h) (the facility must ensure that the resident environment remains
as free of accident hazards as is possible and that each resident receive adequate
supervision and assistance devices to prevent accidents) and that a resident suffered
actual harm. I find this to be an uncontested incidence of noncompliance. CMS thus has
a basis upon which to impose the PICMP.

4. Petitioner has a right to contest whether the amount of the PICMP is
reasonable.

CMS asserts that because Petitioner has appealed only the scope and severity level of the
deficiency and whether the amount of the PICMP is reasonable, Petitioner has no right to
hearing because neither issue is independently subject to appeal. CMS Br. at 3.!

CMS is correct that Petitioner cannot challenge the scope and severity level of the
deficiency, because, where a PICMP only is imposed, no challenge could affect the range
of CMP amount. 42 C.F.R. § 498.3(b)(14)(i); 42 C.F.R. § 488.438(a)(2); see 42 C.F.R.

§ 498.3(d)(10)(ii), 488.438(e). The DAB has held that a provider has no right to
challenge the scope and severity level assigned to noncompliance unless the finding was
a basis for an immediate jeopardy determination. See e.g., Ridge Terrace, DAB No. 1834
(2002); Koester Pavilion, DAB No. 1750 (2000).

CMS also asserts that Petitioner cannot contest whether the PICMP imposed in this case
is reasonable absent Petitioner’s contesting the basis for the deficiency. CMS states:

Petitioner specifically seeks in its Request for Hearing to contest the amount of the
CMP. But there is no authority under the regulations for Petitioner to contest the
amount of the CMP that could grant it a right to a hearing in this case. Any
authority an ALJ might have to review the reasonableness of a CMP presumes that
Petitioner has on other authority the right to a hearing on the merits of a claim
upon which the ALJ can grant relief. There is none here.

CMS Br. at 10. CMS cites no authority for this statement.

The regulations provide that a facility dissatisfied with CMS’s initial determination of
noncompliance resulting in the imposition of a remedy may appeal the determination and
receive a hearing. 42 C.F.R. § 498.3(b)(13). Once an ALJ finds a basis for imposing a
CMP or PICMP exists, the ALJ may then review whether the remedy imposed is

' CMS also asserts that the failure by Petitioner to contest the facts from which
CMS determined to impose a remedy forecloses review of whether the event occurred or
whether there was actual harm to the resident. As Petitioner admits the noncompliance
and admits that actual harm occurred to the resident in the example cited in the statement
of deficiencies, further discussion is unnecessary. CMS Br. at 9-10. CMS asserts further
that Petitioner’s claim that it reasonably relied on training and instructions given to it by
the manufacturer describes an equitable claim for detrimental reliance which I cannot
hear. CMS Br. at 10-11. However, as I discuss below, it is more appropriate to review
Petitioner’s claim that it relied on the manufacturer’s training as Petitioner’s argument in
mitigation of its culpability.
reasonable, evaluating the factors at 42 C.F.R. § 488.438(f) as constrained by the
regulation at 42 C.F.R. § 488.438(e) (which states that where an ALJ finds that a basis for
imposing a CMP exists, the ALJ may not set a penalty at zero, review the exercise of
CMS or the state to impose a CMP, or consider factors in reviewing the penalty other
than those specified at 42 C.F.R. § 488.438(f)). If CMS has made an initial determination
of noncompliance resulting in a remedy (as here), ALJs have considered whether a CMP
or PICMP is reasonable even where a petitioner has conceded the basis for the

deficiency. I will consider whether the amount of the PICMP is reasonable in this case.
See The Springs at the Fountain, DAB CR967 (2002); Green Acres Manor, DAB
CR1100 (2003).

5. The $2500 PICMP imposed is reasonable.

In determining whether the amount of the PICMP imposed is reasonable, I consider de
novo the following factors specified at 42 C.F.R. § 488.438(f): (1) the facility’s history
of non-compliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as determined by the factors set forth at 42 C.F.R.
§ 488.404; and (4) the facility’s degree of culpability.

I have no information regarding the facility’s history of noncompliance or its financial
condition. I accept as true Petitioner’s assertion that the deficiency in question was not
the result of Petitioner’s indifference or disregard for resident care. Petitioner’s Director
of Nurses stated in her affidavit:

(1) | That the Harlingen Facility owned a van (the “Van”) that was

purchased from Atlantic Turtle Top, Inc. (the “Dealership) that had been
specially customized for the transportation of wheelchair bound residents.”
Petitioner’s Exhibit 5, Affidavit of Sandra Moreno, paragraph 3.

(2) That a “Representative” from the Dealership demonstrated “the proper
method to secure wheelchair bound residents in the Van using a custom
harness system . . . for all of the Facility employees who would be driving
the Van.” Jd.

(3) That “the Representative’s demonstration included the use of a
shoulder harness but no lap belt.” Jd.

(4) That “from that day forward, the Facility continued to instruct drivers to
use the custom harness system in the manner that had been demonstrated by
the Representative.” Id.

P. Br. at 9; P. Ex. 5; see P. Exs. 6, 7, 8. While Petitioner would assert that it is not
culpable here because it simply followed the instructions of the representative from the
dealership and that the PICMP is thus unreasonable, the regulations state that the absence
of culpability is not a mitigating circumstance which would lead an ALJ to reduce a
PICMP. See P. Br. at 7-9;42 C.F.R. § 488.438(f)(4). Thus, I am left to review the
seriousness of the deficiency at issue.

It is undisputed that Resident 1 was not properly restrained in Petitioner’s van, slipped
out of a wheelchair when the van stopped abruptly, and was seriously injured. The
deficiency was properly cited at a scope and severity level of “G” — actual harm that is
not immediate jeopardy.

I find that it was Petitioner’s responsibility to put Resident 1 in a van such that Resident
1’s transport was safe. It was Petitioner’s responsibility to put a restraint system in the
van to ensure Resident 1’s safety. To ensure that the system was safe, training on the
restraint system needed to be accurate. It was Petitioner’s responsibility to ensure that it
retained a company that would provide a safe restraint system and accurate training. In
not doing so, Petitioner put the resident (and other residents so situated) at risk. The
dereliction of this responsibility, coupled with the relatively small PICMP at issue here
(being only one quarter of the PICMP that could be assessed) supports a finding that the
$2500 PICMP imposed is reasonable.

V. Conclusion

I dismiss CMS’s motion to dismiss. I grant CMS’s motion for summary disposition and
uphold the imposition of a $2500 PICMP.

/s/
Alfonso J. Montafio
Administrative Law Judge
